Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Earl Brown appeals the district court’s order denying his motion to reconsider the court’s earlier order denying him leave to proceed in forma pauperis. The denial of in forma pauperis status is immediately appealable. Roberts v. U.S. Dist. Ct., 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950) (per curiam). We have reviewed the record and find no abuse of discretion by the district court in denying Brown’s motion to reconsider under Fed. R.Civ.P. 60(b). MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir.2008) (providing review standard). Accordingly, we deny leave to proceed in forma pauperis and dismiss.

DISMISSED.